SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

782
CAF 15-00692
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, CURRAN, AND TROUTMAN, JJ.


IN THE MATTER OF KRISTIN M. DAWLEY,
PETITIONER-APPELLANT,

                      V                           MEMORANDUM AND ORDER

SEAN T. DAWLEY, RESPONDENT-RESPONDENT.
(APPEAL NO. 2.)


PAUL B. WATKINS, FAIRPORT, FOR PETITIONER-APPELLANT.

MICHELLE M. SCUDERI, ATTORNEY FOR THE CHILDREN, WATERTOWN.


     Appeal from an order of the Family Court, Jefferson County (Peter
A. Schwerzmann, A.J.), entered March 24, 2015 in a proceeding pursuant
to Family Court Act article 6. The order dismissed with prejudice the
petition of petitioner seeking to modify a prior consent order with
respect to respondent’s visitation with the subject children.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Memorandum: In appeal No. 2, petitioner mother appeals from an
order that dismissed with prejudice her petition seeking to modify a
prior consent order with respect to respondent father’s visitation
with the subject children. While this appeal was pending, Family
Court entered an order upon the consent of the parties that resolved
the relevant visitation issues, thereby rendering this appeal moot
(see Matter of Warren v Hibbs, 136 AD3d 1306, 1306, lv denied 27 NY3d
909). We conclude that the exception to the mootness doctrine does
not apply (see id.; see generally Matter of Hearst Corp. v Clyne, 50
NY2d 707, 714-715).

     The mother has not raised any contentions with respect to the
order in appeal No. 1, and we therefore dismiss that appeal (see
Abasciano v Dandrea, 83 AD3d 1542, 1545; see generally Ciesinski v
Town of Aurora, 202 AD2d 984, 984).




Entered:    November 10, 2016                   Frances E. Cafarell
                                                Clerk of the Court